Citation Nr: 0904613	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  93-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant had a period active service in the Navy from 
February 16, 1972, to March 10, 1972, a period of 25 days.  
The appellant subsequently enlisted in the Alabama National 
Guard and he had a period of active duty for training which 
extended from July 23, 1980, to August 29, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for PTSD.  

The appellant asserted a claim for service connection for 
left ear hearing loss in a January 2001 statement.  As the 
claims folder does not reflect that this issue has been 
adjudicated in a rating decision, the issue is referred to 
the RO for action deemed appropriate.  See 38 C.F.R. 
§ 19.31(a) (a supplemental statement of the case cannot be 
used to announce decisions by the agency of original 
jurisdiction).
  
The case was previously before the Board on several 
occasions.  Most recently, in September 2006, the case was 
remanded for additional development.  Unfortunately 
additional development is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  His primary assertion is that he claims that he was 
sexually assaulted during his 25 days of active duty in the 
Navy in 1972.  Review of the record reveals that the Veteran 
has at times made two other, different, allegations of 
inservice stressors.  He has made vague assertions that he 
was "tortured" during his initial, boot camp, training in 
1972 and or 1980.  However, these assertions are not 
corroborated by the record.  He also has alleged being in the 
vicinity of a train accident during his period of Active Duty 
for Training in 1980.  

As noted in the introduction section above, the appellant had 
a period active service in the Navy from February 16, 1972, 
to March 10, 1972, a period of only 25 days.  Complete copies 
of the Veteran's service medical records for this period of 
service have been obtained.  A treatment record dated 
February 26, 1972, less than 10 days after the Veteran 
entered service, reveals that he sought medical treatment 
with complaints that he "can't take it."  He was given a 
rack pass and ordered to return for consultation which was 
conducted the next day on February 27, 1972.  The 
consultation report reveals that the Veteran indicated that 
he "feels as if he'll go crazy and unable to take yelling 
and screaming in the [recruit] company - joined Navy to get 
away from something at home and to make a man of himself but 
feels he just got to middle of it."  

A service document dated March 1972 reveals that initial 
psychiatric screening of the Veteran did not reveal evidence 
that he was temperamentally unsuitable for Naval service.  He 
did indicate a pre-service history of a nervous disorder and 
a history of discouragement, frustration, family instability, 
and emotional lability.  His initial adjustment to recruit 
training was poor and marked by episodes of emotional 
distress and sobbing.  He was particularly troubled by the 
"screaming, cussing, and yelling" and indicated that he had 
joined the Navy to escape that in his family environment and 
that he "just can't take it."  He specifically indicated 
that he had been involved in a prior family incident where he 
shot his father who was at the time assaulting his mother.  
He indicated that he had been referred for psychiatric 
treatment because of this.  The conclusion was that the 
Veteran lacked the "stability and self-control to function 
effectively in the navy and recommended that he be discharged 
as temperamentally unsuitable."  Accordingly, he was 
discharged after only 25 days of service.  

Several years later, the Veteran enlisted in the Alabama 
National Guard.  Orders dated June 1980 reveal that the he 
was ordered to duty at Fort Knox, Kentucky for a period of 
Active Duty for Training (ADT).  His discharge papers reveal 
that he began this duty on July 23, 1980, and that this was 
his basic training as a new enlistee in the National Guard.  
His period of active service extended only from July 23, 
1980, to August 29, 1980.  The service medical records 
related to his short period of National Guard ADT also reveal 
that he again had to be separated early from service because 
he was emotionally unsuitable for military service.  

The Veteran asserts that he was sexually assaulted by several 
other recruits after he was scheduled to be separated from 
the Navy in 1972, but before his actual separation.  He 
claims that he reported the assault and that the authorities 
did not take action on his report.  After extensive 
development which has resulted in the claims file swelling to 
a size of 10 volumes contained in two boxes, there is no 
evidence other than the appellant's assertions, that the 
claimed sexual assault occurred.  Specifically, the change in 
his behavior, which resulted in him being identified as 
unsuitable for service due to personality disorder, was 
identified prior to, not after, the alleged sexual assault.  

Nevertheless, in light of the myriad of treatment records 
contained in the claims file along with conflicting 
information related to stressors, a VA Compensation and 
Pension examination of the appellant is necessary.  In that 
regard, it is noted that a March 2003 VA medical record 
indicates that the Veteran was seen by a staff psychiatrist 
who noted that the Veteran reported he was experiencing 
symptoms as a result of the train incident.  However, the 
medical record did not indicate that any testing or 
psychiatric assessment was done, perhaps because the Veteran 
had carried the diagnosis of PTSD for a number of years.  
Accordingly, a VA examination is warranted which addresses 
whether the Veteran has PTSD related to the corroborated 
train derailment in his vicinity.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As the claims folder is 
being returned, updated VA medical records should be obtained 
dating from December 2007 to the present.  See 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA mental health treatment records 
pertaining to the Veteran that date from 
December 2007 to the present.  

2.  The Veteran should be accorded a VA 
PTSD examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
examiner is requested, if possible, to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner is requested to review the 
medical evidence of record.  The 
examiner's attention is directed to the 
following information located in the 
claims folder indicating the appellant:

*	Has a pre-service history of living 
in a household with alcoholic 
parents.

*	Has a pre-service history of having 
shot his father who was abusing 
either himself or his mother.

*	Has a period of active service in the 
Navy from February 16, 1972, to March 
10, 1972, a period of 25 days.

*	On February 26, 1972, less than 10 
days after the Veteran entered 
service, he sought medical treatment 
with complaints of nervousness and 
anxiety.

*	Was discharged after 25 days of 
service because of a lack the 
stability and self-control to 
function effectively in the Navy; it 
was recommended that he be discharged 
as temperamentally unsuitable.

*	Although he claims he was sexually 
assaulted during this short period of 
Navy service, there is no credible 
supporting evidence that the claimed 
inservice stressor occurred.

*	Eight years later he enlisted in the 
Alabama National Guard.  His 
discharge papers reveal that his 
period of ADT extended from July 23, 
1980, to August 29, 1980.  He was 
again separated early from service 
because he was emotionally unsuitable 
for military service. 

*	During his short period of ADT in 
1980, there was a rail car derailment 
and release of hazardous material in 
the vicinity of Fort Knox, Kentucky.  
Two tank cars loaded with vinyl 
chloride were punctured and burned 
and a third tank car vented vinyl 
chloride fumes, about 6,500 people 
had to be evacuated from the nearby 
town and the U.S. Army installation 
at Fort Knox.

*	He has a post-service history of 
being in a motor vehicle accident.  

If a diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the stressor(s) that caused 
the disorder and the evidence upon which 
they relied to establish the existence of 
the stressor(s).  The examiner should also 
describe which stressor(s) the Veteran 
reexperiences and how he reexperiences 
them.  The examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (50% probability) that PTSD, 
if found, is related to, or aggravated by 
either of the appellant's periods of 
service, or is related to stressors 
outside of service.  The report of 
examination should include a complete 
rationale for all opinions expressed.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  The diagnosis should 
be in accordance with the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiners 
prior to the examination.

3.  Following the above, readjudicate the 
appellant's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

